Name: 90/64/EEC: Commission Decision of 6 February 1990 concerning the areas referred to in Article 3 (2) of Council Regulation (EEC) No 328/88 instituting a Community programme to assist the conversion of steel areas (Resider programme) (Only the Italian text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: regions and regional policy;  industrial structures and policy;  economic policy;  iron, steel and other metal industries;  Europe
 Date Published: 1990-02-17

 Avis juridique important|31990D006490/64/EEC: Commission Decision of 6 February 1990 concerning the areas referred to in Article 3 (2) of Council Regulation (EEC) No 328/88 instituting a Community programme to assist the conversion of steel areas (Resider programme) (Only the Italian text is authentic) Official Journal L 043 , 17/02/1990 P. 0034 - 0034*****COMMISSION DECISION of 6 February 1990 concerning the areas referred to in Article 3 (2) of Council Regulation (EEC) No 328/88 instituting a Community programme to assist the conversion of steel areas (Resider programme) (Only the Italian text is authentic) (90/64/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 328/88 of 2 February 1988 insituting a Community programme to assist the conversion of steel areas (Resider programme), and in particular Article 3 (2) thereof, Whereas the said Article 3 (2) stipulates that the Community programme shall apply to areas which satisfy the criteria specified in Article 3 (1) and the thresholds laid down by Article 4 (1) of that Regulation; Whereas the Member State concerned must submit an application for approval of the areas to which the Community programme is to apply; whereas Italy has submitted such an application to the Commission in respect of the following areas: the province of Livorno, and the areas of Genoa, Terni-Spoleto and Sebino-Val Camonica-Val Cavallina; Whereas these areas satisfy the abovementioned criteria, HAS ADOPTED THIS DECISION: Article 1 The following areas in Italy are hereby found to satisfy the criteria in Article 3 (1) and the thresholds in Article 4 (1) of Council Regulation (EEC) No 328/88: - the province of Livorno, - the area of Genoa comprising the following 40 municipalities in the province of Genoa: Arenzano, Avegno, Bargagil, Busalla, Camogli, Campo Ligure, Campomorone, Carasco, Casarza, Ligure, Casella, Castiglione Chiavarese, Ceranesi, Chiavari, Cicagna, Cogoleto, Cogorno, Davagna, Genova (in part, i.e.: GZU Ponente, GZU Polcevera, Sampierdarena, GZU Bisagno with the exception of S. Fruttuoso, Valle Sturia, San Martino, Sturia-Quarto, Porto), Isola del Cantone, Lavagna, Leivi, Masone, Mele, Mezzanego, Mignanego, Moconesi, Montoggio, Orero, Rapallo, Recco, Ronco Scrivia, Rossiglione, S. Colombano Certenoli, S. Margherita Ligure, Sant'Olcese, Savignone, Serra RiccÃ ², Sestri Levante, Sori, Tribogna, - the area of Terni - Spoleto comprising the province of Terni and the adjacent municipality of Spoleto, - the area of Sebino - Val Camonica - Val Cavallina comprising the following 68 municipalities in the Province of Brescia: Angolo Terme, Artogne, Berzo Demo, Berzo Inferiore, Berzo San Fermo, Bianzano, Bienno, Borgo di Terzo, Borno, Bossico, Braone, Breno, Capo di Ponte, Casazza, Castro, Cedegolo, Cenate Sopra, Cerveno, Ceto, Cevo, Cimbergo, Cividate Camuno, Corteno Golgi, Costa Volpino, Darfo Boario Terme, Edolo, Endine Gaiano, Entratico, Esine, Fonteno, Gaverina Terme, Gianico, Grone, Incudine, Losine, Lovere, Lozio, Luzzana, Malegno, Malonno, Monasterolo del Castello, Monno, Niardo, Ono San Pietro, Ossimo, Paisco Loveno, Paspardo, Pian Camuno, Piancogno, Pianico, Pisogne, Ponte di Legno, Prestine, Ranzanico, Riva di Solto, Rogno, Saviore dell'Adamello, Sellero, Solto Collina, Sonico, Sovere, Spinone al Lago, TemÃ ¹, Trescore Balneario, Vezza d'Oglio, Vigano San Martino, Vione, Zandobbio. The Community programme instituted by Regulation (EEC) No 328/88 shall therefore apply to those areas. Article 2 This Decision is addressed to the Italian Republic. Done at Brussels, 6 February 1990. For the Commission Bruce MILLAN Member of the Commission